Case 1:19-cv-00823-RDA-TCB Document 33 Filed 08/13/19 Page 1 of 2 PageID# 159



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   AMERICAN CHEMICAL SOCIETY,

         Plaintiff,

   v.                                                  Civil Action No. 19-cv-823-RDA-TCB

   ACSMOBILE.ORG,

         Defendant.


                            PLAINTIFF’S NOTICE OF MOTION

        PLEASE BE ADVISED THAT on September 13, 2019, at 10:00 a.m., or as soon

thereafter as counsel may be heard, Plaintiff American Chemical Society, by counsel, will move

pursuant to Fed. R. Civ. P. 55(b) and the Local Rules of this Court for the entry of a default

judgment against the defendant domain name ACSMobile.org in accordance with the

accompanying motion and memorandum.



Dated: August 13, 2019                By:        /s/ Attison L. Barnes, III
                                              Attison L. Barnes, III (VA Bar No. 30458)
                                              David E. Weslow (pro hac vice)
                                              Alexander B. Owczarczak (pro hac vice)
                                              WILEY REIN LLP
                                              1776 K St. NW
                                              Washington, DC 20006
                                              (202) 719-7000 (phone)
                                              (202) 719-7049 (fax)
                                              abarnes@wileyrein.com

                                              Counsel for Plaintiff
                                              American Chemical Society
Case 1:19-cv-00823-RDA-TCB Document 33 Filed 08/13/19 Page 2 of 2 PageID# 160



                               CERTIFICATE OF SERVICE

      I, Attison L. Barnes, III, hereby certify that on August 13, 2019, I electronically filed the

   foregoing by using the CM/ECF system. I also sent a copy to the registrant of the

   ACSMobile.org domain name c/o the registrar of the domain name.




                                                     /s/ Attison L. Barnes, III
                                                    Attison L. Barnes, III, Esq.
                                                    WILEY REIN LLP
                                                    1776 K Street, NW
                                                    Washington, DC 20006
                                                    Tel: (202) 719-7000
                                                    Fax: (202) 719-7049
                                                    abarnes@wileyrein.com

                                                    Counsel for Plaintiff
                                                    American Chemical Society
